Citation Nr: 0713819	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted entitlement to service connection 
for PTSD and assigned a 30 percent disability rating.  The 
veteran has disagreed with the assigned disability rating and 
has perfected a substantive appeal.

In March 2007, the veteran testified at a videoconference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.


FINDING OF FACT

Evidence is in approximate balance indicating that PTSD 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood, due to such symptoms as intermittently 
illogical and obscure speech; depression affecting the 
ability to function effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships


CONCLUSION OF LAW

With application of the benefit-of-the-doubt doctrine, the 
schedular criteria for an initial disability rating of 70 
percent, and not higher, for service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

In the decision below, the Board grants the veteran's claim 
for an increased disability rating.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Increased Disability Ratings

The veteran contends that the currently assigned 30 percent 
disability rating does not contemplate the severity of his 
disorder.  Having carefully considered the appellant's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and a 70 percent 
disability evaluation will be assigned on this basis.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).




Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992). 

The veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  Anxiety disorders, 
which include PTSD, are rated under the criteria set forth in 
Diagnostic Code 9440.  Both disorders are evaluated under the 
General Rating Formula for Mental Disorders, which provides 
that:  

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there 
is occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. Id. 

A 50 percent disability rating is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130 General Rating Formula for Mental 
Disorders. (2006).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.




A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006). 

VA outpatient treatment records dated from August 2001 to 
January 2004 show that the veteran was treated intermittently 
for symptoms associated with PTSD.  He described symptoms 
which included depression, nightmares, flashbacks, anxiety, 
hallucinations, sleep disturbance, difficulty concentrating 
or remembering, anger, and irritability.  He also described 
suicidal thoughts.

A letter from the assistant director of the VA PTSD unit 
dated in January 2004 shows that the veteran was said to be 
engaged in PTSD treatment for over two years, and that his 
symptoms had worsened to the degree of being chronic and 
severe.

A VA neuropsychological evaluation report dated in February 
2004 reveals that the veteran reported difficulty 
concentrating and memory problems.  Mental status examination 
showed that his thought processes were logical for content, 
but somewhat distracted.  His speech appeared normal.  His 
mood appeared somewhat depressed, and his affect was blunted.  
His immediate and remote memory, reasoning, naming and 
visual/spatial abilities appeared grossly intact.
He was thought to be experiencing at least a moderate level 
of psychological distress.  He was on medication for 
depression, but had not been compliant in taking it.  The 
diagnosis was major depressive disorder and polysubstance 
dependence in full remission. 

VA outpatient treatment records dated from January 2005 to 
June 2005 show that the veteran reported having lost his job 
as a truck driver after having gotten into an argument with a 
fellow employee.  He subsequently report noticing an 
improvement in mood and irritability when taking medication, 
albeit inconsistently.

A VA examination report dated in May 2004 shows that the 
veteran reported a history of treatment for symptoms 
associated with PTSD, along with a history of drug and 
alcohol abuse.  Mental status examination noted good hygiene.  
His affect was restricted and mood was sad.  There was no 
evidence of any psychotic process.  He had no hallucinations 
or delusions, outside of drug use.  He was oriented in all 
spheres.  Judgment was completely intact.  Speech was within 
normal limits.  Speech content indicated logical flow of 
thoughts.  He reported persistent depressed mood with 
periodic episodes of very intense sadness.  The assessment 
was PTSD.  He also described intrusive thoughts, dreams, and 
avoidance reminders of Vietnam.  He noted difficulty 
experiencing a full range of human emotions; avoided 
activities previously considered pleasurable; and exhibited 
chronic nervous system overactivity.  Psychometric testing 
revealed severe depressive symptoms.  A GAF score of 50 was 
assigned.

A letter from a VA PTSD psychiatrist dated in June 2005 shows 
that the veteran was said to be receiving treatment for 
severe chronic PTSD.  He had reported  persistent problems at 
work due to hyperarousal.  He had a hair-trigger temper and 
struggled to control his anger on the job.  His rage was so 
severe that minor conflicts at work would escalate into 
heated verbal confrontations that would result in him being 
fired or having to quit jobs.  In the preceding year, he had 
been fired from one job and laid-off from another as a 
consequence of minor arguments that had escalated to near 
violence with fellow employees.  He also related severe re-
experiencing symptoms, recurrent nightmares, intrusive 
thoughts, and flashbacks. These symptoms greatly impacted his 
ability to function safely and productively in the workplace 
and had damaged his relationships with his family.

VA outpatient treatment records dated from June 2005 to 
January 2006 show continued treatment for symptoms associated 
with PTSD.  The veteran described being fired from his last 
job as a driver because he became angry and had a verbal 
outburst.  He appeared irritable, described an increase in 
flashbacks, but was alert, oriented, calm, pleasant, and 
euthymic with fair range.  He was well organized with good 
judgment, and had no homicidal or suicidal ideation.

During his March 2007 videoconference hearing, the veteran 
reported that the symptoms associated with his PTSD had 
increased.  He described experiencing depression, nightmares, 
flashbacks, irritability, and anger.  He also reported that 
his symptoms had resulted in poor relationships with his 
family and an inability to hold a job.  He noted that he was 
currently unemployed.  

In January 2006, the veteran had been scheduled to appear for 
a VA PTSD examination, however, he failed to appear as 
scheduled.  Individuals for whom medical examinations have 
been authorized and scheduled are required to report for such 
examinations.  See 38 C.F.R. § 3.326(a).  The law provides 
that when entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for an increase, the 
claim shall be denied.  38 C.F.R. § 3.655 (2006). 

The veteran provided no information as to his failure to 
report for the scheduled VA examination.  However, the 
competent medical evidence already of record is sufficient to 
evaluate the disorder, and the Board will proceed with its 
appellate review of the claim based upon the evidence of 
record.

Although the veteran is not shown to have all of the 
psychiatric symptoms requisite for the assignment of a 70 
percent rating, the evidence suggests that he has 
occupational and social impairment with deficiencies due to 
PTSD in most functional areas including work, family 
relations and mood.  At the March 2007 videoconference 
hearing, the veteran's speech was noted to be intermittently 
obscure and unclear.  



The evidence of record also shows a pattern of behavior 
manifested by a near-approaching inability in establishing 
and maintaining effective work relationships, as evidenced by 
the veteran's intermittent work history.  The veteran has 
reported to VA, as well as to his treating physician Dr. 
Whitfield, that he has repeatedly been terminated from jobs 
due to symptoms in part associated with PTSD.  

Thus, while the veteran does not have all of the 
symptomatology consistent with a 70 percent disability 
rating, the Board finds that overall the veteran's disability 
picture more nearly approximates that which allows for a 70 
percent disability rating. 38 C.F.R. §§ 4.7, 4.21 (2006).

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 70 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
veteran's PTSD symptoms do not support a 100 percent rating.  
While the veteran has been described as being depressed, no 
examiner or competent lay person has reported gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; or 
a persistent danger of hurting self or others.  Further, 
albeit in strained personal relationships and with an 
apparent reduced capability to function, there is no evidence 
of an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

In any event, because the evidence is in approximate balance 
as to the assignment of a 70 percent rating, the evidence is 
not in balance as to the assignment of a 100 percent 
evaluation.  Fletcher v. Derwinski, 1 Vet. App. 394 (1991).





ORDER

Entitlement to a 70 percent disability evaluation for 
service-connected PTSD is granted, subject to the applicable 
criteria governing the payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


